IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43864

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 585
                                               )
       Plaintiff-Respondent,                   )   Filed: June 29, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JUSTIN MILO BEESON,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order denying Idaho Criminal Rule 35 motion for correction of illegal sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In 1986, Justin Milo Beeson pled guilty to first degree murder, Idaho Code §§ 18-4001,
18-4002, 18-4003(a), 18-4004, and grand theft, I.C. § 18-2403, 18-2407(1)(b)(6). The district
court imposed an indeterminate life sentence for first degree murder and a concurrent fourteen-
year indeterminate sentence for grand theft. Approximately fourteen years later, Beeson filed an
Idaho Criminal Rule 35 motion for correction of an illegal sentence, which the district court
denied. The district court noted that the sentence imposed was the minimum allowed at the time
of sentence. Beeson subsequently filed a motion for reconsideration of the denial of his Rule 35
motion, which the district court denied. Beeson appealed, and this Court affirmed the district

                                               1
court’s orders denying Beeson’s motion for correction of an illegal sentence and denying the
motion for reconsideration. Beeson filed a second Rule 35 motion for correction of an illegal
sentence, which the district court denied. Beeson filed a notice of appeal timely from the district
court’s order denying the second Rule 35 motion.
       Beeson asserts that the district court erred in denying his Rule 35 motion, citing to Miller
v. Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2012). In Miller, the United States Supreme Court
held that life imprisonment without the possibility of parole for a juvenile offender is
unconstitutional under the Eighth Amendment. Miller does not directly apply to Beeson’s
sentence because Beeson received a life sentence with the possibility of parole.
       An illegal sentence under Rule 35 is one in excess of a statutory provision or otherwise
contrary to applicable law. State v. Alsanea, 138 Idaho 733, 745, 69 P.3d 153, 165 (Ct. App.
2003). When issues on appeal are not supported by proposition of law, authority, or argument,
they will not be considered. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996).
       Because Beeson’s indeterminate life sentence falls within the statutory guidelines, it is
not in excess of a statutory provision or otherwise contrary to applicable law. Beeson has not
shown that his sentence is illegal, nor has he shown any basis for reversal of the district court’s
order denying the Rule 35 motion for correction of an illegal sentence. Accordingly, the district
court’s order denying Beeson’s Rule 35 motion is affirmed.




                                                2